141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carolyn S. ORREN, Plaintiff--Appellant,v.Kenneth S. APFEL, Commissioner of Social SecurityAdministration, Defendant--Appellee.
No. 97-4086.
United States Court of Appeals, Eighth Circuit.
April 9, 1998.

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Carolyn S. Orren appeals the district court's1 affirmance of the Commissioner's denial of Orren's Supplemental Security Income application.  Having carefully reviewed the record and the parties' submissions, we conclude substantial evidence on the record as a whole supports the Commissioner's decision.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas